Order entered December 19, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00172-CR

                          CHARLES VERNON HAYNES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-80283-2013

                                            ORDER
       Appellant’s December 17, 2014 motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the

date of this order. The Court will not grant any further extensions.


                                                       /s/   LANA MYERS
                                                             JUSTICE